DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims:
1.  A method for the contact metering of liquids comprising:
° introducing a first liquid into at least one elongate hollow body comprising a pipette tip having a lower end,
° pressing some of the first liquid contained in the at least one elongate hollow body out of the lower end of the at least one elongate hollow body as a contacting volume such that the contacting volume forms a first drop suspended from the lower end of the at least one elongate hollow body,
° subsequently to forming the contacting volume of the first drop, immersing the first drop having the contact volume and the lower end of the at least one elongate hollow body in a second liquid in a first target vessel; and
° subsequently to immersing the first drop having the contact volume in the second liquid, pressing a residual volume of the first liquid contained in the elongate hollow body that remains in continuous contact with and along with the contacting volume of the first drop out of the pipette tip, whereby a defined metering volume consisting of the contacting volume and the residual volume contained in the at least one elongate hollow body is dispensed into the second liquid.
Allowable Subject Matter
Claims 1-11 and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to overcome the prior 112 rejections and the closest prior art of record, Du ‘914 and further cited references do not fairly suggest the method as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li; Ang; FANG; QUN et al.; Hutter; Roland et al.; Curran; Kieran et al.; and Zarowitz, Michael A. et al. disclose methods of dispensing volumes of liquids. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/             Primary Examiner, Art Unit 1798